Memorandum by
the Court. Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1967, which determined that claimant was ineligible for benefits effective July 12, 1967 on the ground that he was unavailable for employment. Claimant, a foreign collection clerk, lost his job when it was determined by his employer that he was over its mandatory retirement age of 65. Claimant confined his job-seeking efforts to financial and brokerage institutions, although he was aware of the fact that most of these institutions had the same mandatory retirement rule, and failed to respond to advertisements for clerical help by other types of establishments “ because it’s not exactly the work I been doing” and “my experience is in foreign collection.” “Whether a claimant’s efforts to secure employment are sufficiently diligent to satisfy the requirement of availability is a question of fact to be determined by the board and its determination, if rendered upon substantial evidence must be sustained.” (Matter of Knobloch [Catherwood], 28 A D 2d 765, 766.) The record fully substantiates the board’s finding that the claimant failed to seek employment with reasonable diligence and failed to demonstrate his availability for employment. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by the court.